             Case 1:20-cv-00484-JGK-DCF Document 99 Filed 03/11/21 Page 1 of 2




                                                      March 11, 2021


    VIA ECF

      Hon. John G. Koeltl
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007


             Re:       Doe v. Indyke, et al., 1:20-cv-000484-JGK-DCF


    Dear Judge Koeltl:

           Plaintiff Jane Doe hereby responds to the Court's Memorandum Opinion and Order
    ("Opinion") dated March 8, 2021 (ECF 98). As the Court indicated in its Opinion, Defendant
    Ghislaine Maxwell refused to sign the proposed stipulation to dismiss this action with prejudice
    following Plaintiff's acceptance of the Epstein Victims' Compensation Program's offer of
    compensation1. Plaintiff was then compelled to file her motion to dismiss with prejudice
    pursuant to FRCP Rule 41(a)(2).

            The U.S. Court of Appeals for the Second Circuit, in the case of Paysys Int’l, Inc. v. Atos
    IT Servs. Ltd., 901 F.3d 105, 108 (2d Cir. 2018), as cited to by this Court in its Opinion, states
    that once the district court articulates its terms for dismissal, “plaintiff . . . has the choice
    between accepting the conditions and obtaining dismissal and, if [the plaintiff] feels that the
    conditions are too burdensome, withdrawing [the plaintiff’s] dismissal motion and proceeding
    with the case on the merits.” Paysys, 901 F.3d at 109 (emphasis added). Indeed, that was the
    recent choice Judge Schofield gave another Epstein/Maxwell sex abuse victim plaintiff in the
    case of Farmer v. Indyke et al., 19-cv10475-LGS-DCF, following a nearly identical motion to
    dismiss filed by the plaintiff after Ms. Maxwell refused to stipulate to a dismissal in that case as
    well. In her Opinion and Order, Judge Schofield stated that:

                       "Plaintiff shall file a letter no later than February 12, 2021, stating
                       whether she consents to the Court’s entry of the Proposed Order
                       modified by striking the language “with each party to bear its own


             1
           Defendant Maxwell is a willing and compulsory "Releasee" in the general release
    agreement executed by Plaintiff in connection to this action.


11111 Santa Monica Boulevard, Suite 700 • Los Angeles, California 90025 • 310.477.1700 phone • 310.477.1699 fax • www.psblaw.com
       Case 1:20-cv-00484-JGK-DCF Document 99 Filed 03/11/21 Page 2 of 2




Hon. John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse

March 11, 2021
Page 2


               attorneys’ fees and costs,” or wishes to withdraw her motion for
               voluntary dismissal." (19-cv-10475, ECF 118).

        Neither Second Circuit authority nor Judge Schofield's recent Opinion and Order
regarding the exact issue now before this Court empower defendants to prevent the plaintiff from
dismissing her own case by not agreeing to additional conditions proposed by the Court in
response to the plaintiff's motion to dismiss pursuant to Rule 41(a)(2). Accordingly, by vesting
Defendant Maxwell, who already once refused to agree to a dismissal with prejudice, with such
control and influence over whether Plaintiff may dismiss her own case, the Court's Opinion may
lead to inconsistent results and, if the case is not dismissed, will cause significant and undue
prejudice to Plaintiff.

        Plaintiff agrees to and accepts the additional conditions regarding the dismissal specified
by the Court in its March 8, 2021 Memorandum Opinion and Order. Accordingly, and pursuant
to the foregoing reasons, Plaintiff respectfully requests that the Court enter the dismissal of her
case forthwith regardless of whether defendants intend to agree or not to the Court's additional
conditions.

                                                    Respectfully submitted,

                                                    PANISH SHEA & BOYLE

                                                    /s/ Robert Glassman

                                                    Robert Glassman
